ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM. *
This attorney disciplinary matter arises from a petition for consent discipline filed by respondent, Henry B. Jones, Jr., an attorney licensed to practice law in the State of Louisiana. Respondent proposes he receive a three year suspension from the practice of law as a sanction for eight complaints pending against, him, involving neglect of legal matters, failure to refund unearned fees and commingling and conversion of client funds. The Office of Disciplinary Counsel concurred in the petition, and the disciplinary board recommended the petition be approved.
Based on our review of the record, we conclude the proposed sanction is inappropriate given the serious allegations presented in the complaints. Accordingly, the petition for consent discipline is rejected, and the matter is remanded to the Office of Disciplinary Counsel for the institution of formal charges.1 The interim suspension of respondent imposed by this court in In re Jones, 98-0414 (La.3/18/98), 707 So.2d 1247, will remain in effect pending further orders of this court.

 Calogero, C.J. not on panel. Rule IV, Part 2, § 3.


. Additionally, we note that respondent is currently the subject of pending criminal charges in Caddo Parish arising out of the legal representation of LaTonya Taylor. We feel it would be desirable for any disciplinaiy charges arising out of this matter to be considered along with the eight complaints that are the subject of the instant petition for consent discipline.